In the Supreme Court of Georgia



                                    Decided: April 5, 2021


                S21A0392. THURMAN v. THE STATE.


      BOGGS, Justice.

      Appellant Derrick Thurman challenges his convictions for

malice murder and other crimes in connection with the shooting

death of Timothy Hobbs. 1 In his sole enumeration of error, Appellant

contends that his trial counsel provided ineffective assistance by

failing to investigate and call Appellant’s grandmother, Bernice



      1 Hobbs was killed on June 11, 2016. On February 14, 2017, a DeKalb
County grand jury indicted Appellant for malice murder, felony murder,
aggravated assault, and possession of a firearm during the commission of a
felony. At a trial from October 9 to October 12, 2017, the jury found Appellant
guilty of all charges. The trial court sentenced Appellant to life in prison for
malice murder and five years suspended for possession of a firearm during the
commission of a felony. The felony murder count was vacated by operation of
law, and the aggravated assault count was merged with the malice murder
conviction. On November 9, 2017, Appellant filed a motion for new trial, which
he amended through new counsel on November 21, 2018. After hearings on
November 28, 2018 and February 1, 2019, the trial court denied the motion for
new trial as amended in an order filed on April 17, 2019. Appellant filed a
timely notice of appeal, and the case was docketed in this Court for the term
starting in December 2020 and submitted for decision on the briefs.
Thurman, as an alibi witness. We affirm.

     The evidence presented at trial showed the following. There

was a history of animosity between Appellant and Hobbs. On March

13, 2016, Appellant was wounded in a shootout with an unknown

assailant who the police suspected may have been Hobbs, leaving

Appellant with damage to his abdomen that required a colostomy

bag. In May 2016, Appellant and several other people were involved

in a fistfight with Hobbs in which Hobbs was injured.

     Between 3:00 a.m. and 3:15 a.m. on June 11, 2016, Hobbs left

his fiancée’s apartment to get some beer from a known bootlegger in

the apartment complex who lived in a building across the parking

lot. As Hobbs was walking across the parking lot, Appellant, who

was drinking beer with a man named Gary Sergeant, suddenly

walked away and said he would be right back. As he walked away,

Sergeant heard him say, “That looks like that motherf****r right

there.” When Appellant did not return, Sergeant went back to his

own apartment. Sergeant knew of Appellant’s reputation for

carrying a gun and believed he owned a .40-caliber firearm.

                                2
     As soon as Hobbs left the bootlegger’s apartment, Appellant

shot him five times from behind, followed him as Hobbs fled up the

stairs, and shot him three more times in the back. The police

received a report of a shooting at the apartment complex at 3:17 a.m.

Hobbs was found breathing, lying with his head at the bottom of the

stairwell and his legs on the stairs. He was taken to Grady Hospital,

where he later died of blood loss due to his wounds.

     At the scene, the police collected eight .40-caliber shell casings

from the bottom of the stairs where Hobbs was shot. These shell

casings were fired from the same gun as the .40-caliber bullets

recovered from the March 13, 2016 shooting. Appellant was also

identified on a video surveillance recording by multiple witnesses as

the person heading towards Hobbs only moments before he was

shot.2

     Appellant contends that his trial counsel’s performance was

constitutionally deficient because he failed to investigate and call


     2  We remind litigants that the Court no longer routinely considers the
sufficiency of the evidence sua sponte in non-death penalty cases. See
Davenport v. State, 309 Ga. 385, 399 (846 SE2d 83) (2020).
                                     3
Appellant’s grandmother, Bernice Thurman, as an alibi witness. We

disagree.

     To prevail on an ineffective assistance of counsel claim,

Appellant must show both that his trial counsel’s performance was

deficient and that this deficiency prejudiced his defense. See

Strickland v. Washington, 466 U.S. 668, 687 (104 SCt 2052, 80 LE2d

674) (1984). An appellant must satisfy both prongs of the Strickland

test, and if one prong fails, “it is not incumbent upon this Court to

examine the other prong.” Smith v. State, 296 Ga. 731, 733 (770

SE2d 610) (2015) (citation and punctuation omitted). To establish

deficient performance, an appellant “must overcome the strong

presumption that his . . . counsel’s conduct falls within the broad

range of reasonable professional conduct and show that his counsel

performed in an objectively unreasonable way” in the light of all the

circumstances and prevailing norms. Id. (citation and punctuation

omitted). Even when trial counsel is no longer available to testify,

an “appellant must still overcome this presumption.” Jones v. State,

296 Ga. 561, 564 (769 SE2d 307) (2015). To establish prejudice, an

                                 4
appellant must show that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. In

reviewing either component of the inquiry, all factual findings by the

trial court will be affirmed unless clearly erroneous. See Smith, 296

Ga. at 733.

     Appellant was unable to call his trial counsel as a witness

during the motion for new trial hearings because counsel had died.

Instead, to support Appellant’s ineffectiveness claim, he called his

grandmother, Bernice Thurman. While she testified that Appellant

was in their shared apartment around 4:00 a.m. on June 11, 2016,

she also explained that shortly after the incident she moved out of

the apartment, moved several more times before Appellant’s trial,

did not keep in contact with Appellant, and had no phone. She never

spoke to Appellant or to his trial counsel about what she saw, even

after learning about Appellant’s arrest.

     Appellant and his mother also testified during the hearings.

Appellant explained that he told his trial counsel that his

                                  5
grandmother could be a potential alibi witness, but he also admitted

that he never provided trial counsel with her contact information,

did not know where she lived, and never contacted her because she

did not have a phone. Appellant’s mother testified that she provided

trial counsel with Bernice Thurman’s phone number and claimed to

speak with her daily, but Appellant’s mother also admitted she did

not know where her mother lived.

     Given this testimony, the trial court concluded that trial

counsel could not have contacted Appellant’s grandmother to

investigate or call her as an alibi witness and expressly found

Appellant’s mother’s testimony not credible, noting it contradicted

Bernice Thurman’s testimony that she did not own a phone.

     Given that finding and that trial counsel cannot be held

constitutionally deficient for failing to investigate or call a witness

“whose whereabouts are unknown,” Moreno-Rivera v. State, 291 Ga.

336, 337 (729 SE2d 366) (2012) (citation and punctuation omitted),

the trial court did not err by concluding that Appellant’s trial

counsel was not ineffective for failing to contact or call the

                                  6
grandmother as a witness here. See also Woods v. State, 275 Ga. 844,

847 (573 SE2d 394) (2002) (trial counsel not ineffective for failing to

call a witness when all appellant told him was that the witness was

in jail somewhere in Ohio); Hernandez v. State, 303 Ga. App. 103,

106 (692 SE2d 712) (2010) (trial counsel not ineffective for failing to

investigate or call witnesses when appellant told him they had

moved and he was unsure where to find or contact them).

     Judgment affirmed. All the Justices concur.




                                  7